DETAILED ACTION
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 November 2021 has been entered. Claims 19-23 and 25-28 are pending. Claim 28 is new.
 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 114 (deodorizing and sanitizing mechanism), 116 (open upper region), 118 (lower region) and 120 (internal cavity).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 
Applicant states in the response, filed 5 November 2021, that an amended figure 4 includes corrections to overcome the above deficiencies. However, amended figure 4 does not appear to be included in the response.
Furthermore, the drawings are objected to because reference numerals 100, 110 and 150 point to the receptacle in figures 1-3; reference numerals 100 and 150 point to the same area in figure 4; and reference numerals 110, 110 and 500 point to the method steps.

Specification
The amendment filed 5 November 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Paragraph 24: “Body 110 along with deodorizing and container 122 may be defined as lower assembly 200”
Paragraph 25: “Together, heavy spring 126, planar top piece 128, and button 134 may be defined as upper assembly 210. As illustrated, upper assembly 210 may be mounted to lid 112. Aperture 220 may perforate lid 112 to permit passage of button 134 as shown”.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 19 is objected to because of the following informalities:  
a lower assembly comprising an open-top housing affixable to an interior of the waste receptacle and able to contain the deodorizing dispenser”. However, the last claim set, filed 9 July 2020, stated “a lower assembly releasably mounted to the receptacle body comprising an open-top housing able to contain the deodorizing dispenser”. As can be seen, the claim was amended by removing the phrase “releasably mounted to the receptacle body” but not marked up in the proper manner with a strike through, as required by 37 C.F.R. 1.121 and discussed in MPEP 714(II)(C)(B):
“All claims being currently amended must be presented with markings to indicate the changes that have been made relative to the immediate prior version. The changes in any amended claim must be shown by strike-through (for deleted matter) or underlining (for added matter) with 2 exceptions: (1) for deletion of five or fewer consecutive characters, double brackets may be used (e.g., [[eroor]]); (2) if strike-through cannot be easily perceived (e.g., deletion of number "4" or certain punctuation marks), double brackets must be used (e.g., [[4]]). As an alternative to using double brackets, however, extra portions of text may be included before and after text being deleted, all in strike-through, followed by including and underlining the extra text with the desired change (e.g., number 14 as ). An accompanying clean version is not required and should not be presented. Only claims of the status "currently amended" or "withdrawn" will include markings”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 19-23 and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Regarding claim 19, the applicant introduces “a lower assembly releasably mounted to the receptacle body”, “an open-top housing”, “an upper assembly able to be embedded within a lid of the waste receptacle”, “a striker” and a “coil spring”. None of these limitations appear in the originally disclosed specification, drawings and/or claims. This would appear to be new matter. It would appear that “an open-top housing” should be “a removable angled bracket” (paragraph 126), the “striker” should be “a planar top piece” (paragraph 125) and the “coil-spring” should be “a heavy spring” (paragraph 125). Although applicant states that the “open top housing” is actually the body 110 (page 12, lines 15-23 of the applicant arguments), it is unclear how the body 110 of the trash receptacle 100 can be “affixable to an interior of the waste receptacle” when the body 110 is the waste receptacle body. Therefore, the open-top housing will be treated as a removable angle bracket.
Regarding claim 21, the applicant states “a hook-and-loop fastener able to the deodorizing dispenser to the open-top housing”. The hook and loop fastener fastening the deodorizing dispenser to the open-top housing (removable angled bracket) does not appear in the originally filed disclosure. At best, paragraph 10 states “In certain embodiments the spray bottle may be attached directly to the side of the container using VELCRO/two-sided tape.” This would mean that the deodorizing dispenser would be directly attached to the waste receptacle via the Velcro, not fastening the dispenser to the open-top housing (removable angle bracket), as claimed. This would appear to be new matter. Applicant argued that the open-top housing Is the body 110 (the body of the waste receptacle). However, as shown above, it is unclear how the body 110 of the trash receptacle 100 can be “affixable to an interior of the waste receptacle” when the body 110 is the waste receptacle body. Therefore, the open-top housing will be treated as a removable angle bracket.

Paragraph 9: “The planar top piece actuates a button. The button may be configured to actuate an illumination device that is designed to provide light to the receptacle. The button is coupled to a body, and configured to actuate the deodorizing and sanitizing mechanism”.
Paragraph 28: “As illustrated, the method for deodorizing and sanitizing a receptacle 500 may include the steps of: step one 501, providing a receptacle 100 that houses one or more items; step two 502, closing a lid 112 of a receptacle 100; step three 503, actuating a deodorizing and sanitizing mechanism 114; and step four 504, pressing a button 134 on the outside of the receptacle 100 to actuate the deodorizing and sanitizing mechanism 114”.
Paragraph 29: “Alternately, a button 134 may be pressed on the outside of the receptacle 100 to release a deodorizing and sanitizing compound 130 within the trash receptacle system”.
In each instance above, the button passing through the lid of the waste receptacle is never discussed. Paragraph 9 states that the button is actually coupled to the body, not the lid. Therefore, this would appear to be new matter.
Regarding claim 27, the applicant states “the illumination device is an ultraviolet emitter”. The specification states “In one embodiment, the illumination device 115 may produce ultraviolet light configured to kill bacteria”. Stating that the illumination device is an ultraviolet emitter appears to be new matter. At best applicant can state “the illumination device produces an ultraviolet light”.
Regarding claim 28, applicant states “wherein the ultraviolet emitter is oriented to emit ultraviolet waves interior to the waste receptacle to disinfect contents of the waste receptacle”. The specification describes the ultraviolet light as follows:
“In one embodiment, the illumination device 115 may produce ultraviolet light configured to kill bacteria”. The specification does not discuss the ultraviolet light emitting ultraviolet waves interior to the waste receptacle to disinfect contents of the waste receptacle. This would appear to be new matter. At best, the applicant could state “wherein the ultraviolet light is configured to kill bacteria within the waste receptacle”.
Dependent claims not specifically mentioned are rejected as depending from rejected base claims since they inherently contain the same deficiencies therein.
	
	
Claim Rejections - 35 USC § 103
Claims 19, 20, 22, 23 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US 7,878,359), in view of Southard (US 2,281,630), Wang (US 5,427,271) and Lin (US 6,814,249).
Regarding claim 19, Ko teaches a receptacle with deodorizing and sanitizing system (figure 2), the deodorizing system comprising a receptacle body (figure 2, reference 11), a deodorizing dispenser (figure 2, reference 41) comprising a dispensing head (figure 2, reference 43) able to spray deodorizer and sanitizer when the dispensing head is pressed (figure 4 and 6): a lower assembly (figure 1, reference 16) affixed to the waste receptacle body (figure 2, reference 16 and column 3, lines 19-20 and claim 5: the lower assembly is installed on the receptacle body) for holding the deodorizing dispenser (figure 2) and an upper assembly (figure 2 and 3, reference 31) able to be embedded within a lid of the waste receptacle (figure 2, reference 33 and 21), the upper assembly comprising a striker (figure 3, reference 
Ko does not explicitly teach an open-top housing affixable to an interior of the waste receptacle and able to contain the deodorizing dispenser. However, Southard does teach an open-top housing (figure 1, reference 8) affixable to an interior of the waste receptacle (figure 1-2, reference 5) and able to contain the deodorizing dispenser (figure 1, reference 8 and 9).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Ko to include an open-top housing affixable to an interior of the waste receptacle and able to contain the deodorizing dispenser, as disclosed by Southard, because including the housing allows for more secularly holding and hiding the deodorizing dispenser.
Ko, in view of Southard, do not explicitly teach a coil-spring circumscribing the striker, the axis of compression of the coil-spring being colinear with the axis that the striker moves along. However, Wang does teach a coil-spring (figure 9, reference 32) circumscribing the striker (figure 9, reference 30), the axis of compression of the coil-spring being colinear with the axis that the striker moves along (figure 9).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Ko, in view of Southard, to include a coil-spring circumscribing the striker, the axis of compression of the coil-spring being colinear with the axis that the striker moves along, as disclosed by 
Ko, in view of Southard and Wang, do not teach an illumination device mounted upon the open-top housing. However, Lin does teach an illumination device (figure 4, reference 40) mounted upon the open-top housing of a lid (figure 4, reference 40 and 3).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Ko, in view of Southard and Wang, to include an illumination device mounted upon the open-top housing, as disclosed by Lin, because including the illumination device allows for cleaning the air passing by the light, as described by Lin (column 2, lines 31-44).
Regarding claim 20, Ko, in view of Southard, Wang and Lin, teach all of the claim limitations of claim 19, as shown above. Furthermore, Ko, in view of Wang, teach the coil-spring provides the striker with enough elasticity that when the lid of the lid of the waste receptacle is shut, the striker momentarily descends and activates the dispensing head before returning upwardly out of engagement with the dispensing head (figure 4 and 5, reference 33 of Ko with the spring 32 of Wang: When the lid 21 moves from the open to close position, the striker 33 pushes the dispensing head 43 to spray and then returns to its upward position [figure 5] with the help of the coil spring of Wang).
Regarding claim 22, Ko, in view of Southard, Wang and Lin, teach all of the claim limitations of claim 19, as shown above. Furthermore, Ko teaches a button (figure 5, reference 331) in engagement with the striker (figure 5, reference 33), such that when the button is pressed (figure 6), the striker descends (figure 6). Furthermore, Ko, in view of Wang teaches the coil-spring maintains the striker out of engagement with the dispensing head when the button is not pressed, such that pressing the button compresses the coil spring (figure 5 of Ko and figure 9 of Wang: when combining the striker of Ko with the coil spring of Wang, this limitation is met).

Regarding claim 25, Ko, in view of Southard, Wang and Lin, teach all of the claim limitations of claim 19, as shown above. Furthermore, Southard teaches the open-top housing is permanently integrated into the waste receptacle (figures 1-3, reference 8).
Regarding claim 26, Ko, in view of Southard, Wang and Lin, teach all of the claim limitations of claim 19, as shown above. Furthermore, Ko teaches a hose (figure 1-3, reference 45).
Regarding claim 27, Ko, in view of Southard, Wang and Lin, teach all of the claim limitations of claim 19, as shown above. Furthermore, Lin teaches the illumination device being an ultraviolet emitter (column 2, lines 31-33).
Regarding claim 28, Ko, in view of Southard, Wang and Lin, teach all of the claim limitations of claim 27, as shown above. Furthermore, Lin teaches the ultraviolet emitter is oriented to emit ultraviolet waves interior to the waste receptacle to disinfect contents of the waste receptacle (column 2, lines 8-11 and 31-33: UV light inherently disinfects via UV waves).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ko (US 7,878,359), in view of Southard (US 2,281,630), Wang (US 5,427,271) and Lin (US 6,814,249), as applied to claim 19 above, and further in view of Horblitt (US 20070254129).
Regarding claim 21, Ko, in view of Southard, Wang and Lin, teach all of the claim limitations of claim 19, as shown above.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Ko, in view of Southard, Wang and Lin, to include a hook-and-loop fastener able to fasten the deodorizing dispenser to the open-top housing, as disclosed by Horblitt, because including the hook-and-loop fastener allows for easy removal and placement of the system, as described by Horblitt (paragraph 58).

Response to Arguments
Applicant's arguments filed 5 November 2021 have been fully considered but they are not persuasive.
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
	Regarding the 112 rejections, applicant states that the new elements recited were just a mere rephrasing of a passage which would not constitute new matter. Examiner respectfully disagrees. Applicant attempted to circumvent the new matter rejection by adding limitations to the specification and adding reference characters to an amended figure 4 (which was not received). These amendments were required because the limitations did not previously exist. This is further evidence of new matter within the claims, specification and drawings. 
	Regarding claim 19, applicant states that the prior art does not disclose the new claim limitations of “an open-top housing affixable to an interior of the waste receptacle and 
able to contain the deodorizing dispenser” (clam 19) and “the ultraviolet emitter is oriented to emit ultraviolet waves interior to the waste receptacle to disinfect contents of the waste receptacle” (claim 28). Examiner respectfully disagrees. As shown in the rejection above, these limitations are disclosed.
	Applicant further argues “The Office refers to Wang as teaching a coil spring circumscribing the striker, the axis of compression of the spring being colinear with the striker. The Office claims 
that it would be obvious to modify Ko in view of Southard with the described striker and spring arrangement of Wang "because including the coil spring around the striker allows the striker to return to the pre-pushed position after being pushed". But this reasoning is faulty and is an unnecessary step for a 
PHOSITA to implement if the motivation that the Office describes was at work. Unlike Wang (which uses the spring-loaded striker to engage a canteen door), Applicant does not use the spring only for returning the striker to a pre-pushed position. Note that Applicant teaches using the button/striker combination as claimed to engage an aerosol-powered disinfectant bottle dispenser. It is well known to a PHOSITA that such aerosol dispensers return to their pre-pushed position on the own without the addition to a spring. Given the arrangement of Applicant's claimed button and striker in an inline arrangement with the dispenser, the striker and button will also naturally return to the pre-pushed position, because the dispenser will also force them back out to the pre-pushed position when the button is released by a user. If a PHOSITA sought merely to return the button/striker combination to the pre-pushed position as the Office claims as motivation, then adding Wang's striker/spring to Ko in view of Southard is unnecessary and only serves to add cost and complexity to the design”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Applicant teaches using the button/striker combination as claimed to engage an aerosol-powered disinfectant bottle dispenser) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Since the prior art discloses the claimed invention, the claims remain rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/               Examiner, Art Unit 3735